DETAILED ACTION
This communication is in response to the claims filed on 01/18/2022. 
Application No: 16/189,765.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-27 and 30 (Group II) directed to an invention non-elected with traverse in the reply filed on 01/18/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Applicant's election with traverse of claims 1-3, 5-12, 29 and 31 (group I) in the reply filed on 01/18/2022 is acknowledged. The traversal is on the ground(s) that “the specification [0031] describes that convolutional neural networks are one means of carrying out the “comparison” step 212. The steps in claim 13 are simply narrower, more specific characterizations of the same, steps as claim 1. Likewise, claims 1 and 13 achieve the same “effects,” diagnosis of polyps. Thus, the inventions are not “unrelated (see remarks page 10-11).” 
This is not found persuasive because by arguing that it leads to the same effect negates applicant entire inventiveness, if any way to detect polyps is the same then any detection method reads on the invention, and just because applicant disagrees with the subclasses does not make applicant correct. Also, the key inventive method steps of claim 1, namely, identifying surface peaks in the image and identifying clusters of surface peaks based on a predetermined threshold separation distance (i.e. claim 1(and its dependent claims) method apply to clusters of surface peaks in an image) are not included in the claim 13. Further, Claim 13 (and its dependent claims) method apply CNN to an image of the colon. 

The Group II restriction requirement is still deemed proper and is therefore made FINAL.


Allowable Subject Matter
Claims 1-3, 5-12, 29 and 31 are allowable over prior arts. 

Reasons for allowance
Claims 1-3, 5-12, 29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
 	 A method for polyp detection, the method comprising:
	acquiring an image from an imaging module located at a distal portion of an endoscope;
	identifying surface peaks in the image;
	identifying clusters of surface peaks based on a predetermined threshold separation distance; 
	selecting a surface peak from each identified cluster;
	defining a pixel region around each of the selected surface peaks;
comparing an image feature in each of said defined pixel regions with a corresponding image feature of a plurality of images containing polyps and a corresponding image feature of a plurality of images that do not contain polyps; and
	if the image feature in a defined pixel region matches the corresponding image feature of a plurality of images containing polyps, generating a notification that a polyp has been detected.


The representative claim 31 distinguish features are underlined and summarized below:
 	 A method for polyp detection, the method comprising:
	acquiring an image from an imaging module located at a distal portion of an endoscope;
	identifying surface peaks in the image;
	identifying clusters of surface peaks based on a predetermined threshold separation distance; 
	selecting a surface peak from each identified cluster;
	defining a pixel region around each of the selected surface peaks;
	comparing an image feature in each of said defined pixel regions with a corresponding image feature of a plurality of images containing polyps and a corresponding image feature of a plurality of images that do not contain polyps;
		the comparing of the pixel region with a corresponding image containing polyps further comprising applying a first convolution stage of the CNN to the pixel region, the first convolution stage comprising a polyp-positive filter that identifies sub-regions of the image containing a polyp-like feature;
the comparing of the pixel region with a corresponding image containing polyps further comprising applying a second convolution stage of the CNN to the pixel region, the second convolution stage comprising a polyp-negative filter that identifies the incidence of a non-polyp feature in a sub-region; and
	if the image feature in a defined pixel region matches the corresponding image feature of a plurality of images containing polyps, generating a notification that a polyp has been detected. 

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 31 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Davidson, Guissin and Tajbakhsh teaches following:
 	Davidson (US 20150313445 A1) teaches a method for scanning a body cavity by using an endoscope for capturing images of internal walls of the body cavity. The method the model being used as a reference frame, capturing a sequence of images of the internal walls of the body cavity, associating a plurality of information with at least one of the captured images, and mapping each captured image on a corresponding pre-defined location on the reference frame in real time, in the order of capture, until no portion of the reference frame remains unmapped or until all acquired images are mapped.

Guissin (US 20130121546 A1) teaches an imaging system for inspection of a region of interest. The system includes a data processing and analyzing utility responsive to input data indicative of one or more images of a region of interest and identifying one or more objects therein. The data processing and analyzing utility includes a visualization processor utility and a computer aided detection processor connected to the visualization processor utility. The visualization processor utility is configured and operable for receiving the input image data, converting the received image data into a desired representation, and decomposing image data of said desired representation into different components. The computer aided detection processor is configured and operable for scoring said components according to one or more predetermined scoring schemes, and classifying the blobs and contours according to a degree of match with reference data indicative of one or more predetermined objects.

Tajbakhsh (US 20180075599 A1) teaches a system and methods for detecting polyps using optical images acquired during a colonoscopy. In some aspects, a method includes receiving the set of optical images from the input and generating polyp candidates by analyzing the received set of optical images. The method also includes generating a plurality of image patches around locations associated with each polyp candidate, applying a set of convolutional neural networks to the corresponding image patches, and computing probabilities indicative of a maximum response for each convolutional neural network. The method further includes identifying polyps using the computed probabilities for each polyp candidate, and generating a report indicating identified polyps. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
 identifying clusters of surface peaks based on a predetermined threshold separation distance; selecting a surface peak from each identified cluster;
	defining a pixel region around each of the selected surface peaks;
	comparing an image feature in each of said defined pixel regions with a corresponding image feature of a plurality of images containing polyps and a corresponding image feature of a plurality of images that do not contain polyps; and
	if the image feature in a defined pixel region matches the corresponding image feature of a plurality of images containing polyps, generating a notification that a polyp has been detected.

Davidson teaches a method for scanning a body cavity by using an endoscope for capturing images of internal walls of the body cavity; but failed to teach one or more limitations including, 
 identifying clusters of surface peaks based on a predetermined threshold separation distance; selecting a surface peak from each identified cluster;
	defining a pixel region around each of the selected surface peaks;
	comparing an image feature in each of said defined pixel regions with a corresponding image feature of a plurality of images containing polyps and a corresponding image feature of a plurality of images that do not contain polyps; and
	if the image feature in a defined pixel region matches the corresponding image feature of a plurality of images containing polyps, generating a notification that a polyp has been detected.


Guissin and Tajbakhsh alone or in combination failed to cure the deficiency of Davidson.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for methods for identifying polyps or lesions in a colon. Further, because the interior surface of the colon has many curves and folds, and the quality of the bowl preparation varies, it may be difficult to identify polyps and a practitioner may overlook a polyp or lesion. Furthermore, it is in the interest of both the practitioner and the patient for the colonoscopy to proceed in an expedient manner. Accordingly, improvements to the accuracy of identifying polyps and/or lesions (e.g., reducing the rate of false positive or false negative results) and efficiency of colonoscopies are desirable. The embayment’s of the present invention cures the above mentioned problems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Jia; Jingfei et al. (US 20150065850 A1) - ACCURATE AND EFFICIENT POLYP DETECTION IN WIRELESS CAPSULE ENDOSCOPY IMAGES.
ITAI; Yoshinori (US 20120230559 A1) - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND IMAGE PROCESSING PROGRAM.
Davidson; Tal et al. (US 20150313445 A1) - System and Method of Scanning a Body Cavity Using a Multiple Viewing Elements Endoscope.
Guissin; Rami (US 20130121546 A1) - INSPECTION OF REGION OF INTEREST.
Wang, Thomas D. et al. (US 20030191368 A1) - Fluorescence imaging endoscope.
BALOG; Julia et al. (US 20180049643 A1) - In Vivo Endoscopic Tissue Identification Tool.
Molnar; Karl et al. (US 20110013556 A1) - INTERFERER REGION IDENTIFICATION USING IMAGE PROCESSING.
Lian; Jianming et al. (US 20160217573 A1) - SYSTEM AND METHOD FOR BOUNDARY CLASSIFICATION AND AUTOMATIC POLYP DETECTION.
Tajbakhsh; Nima et al. (US 20160078625 A1) - SYSTEM AND METHOD FOR AUTOMATIC POLYP DETECTION USING GLOBAL GEOMETRIC CONSTRAINTS AND LOCAL INTENSITY VARIATION PATTERNS.
Tajbakhsh; Nima et al. (US 20180075599 A1) - SYSTEM AND METHODS FOR AUTOMATIC POLYP DETECTION USING CONVULUTIONAL NEURAL NETWORKS.
ALZAHRANI; Sultan Saad (US 20170344900 A1) - METHOD AND APPARATUS FOR AUTOMATED ORGANIZATION OF VISUAL-CONTENT MEDIA FILES ACCORDING TO PREFERENCES OF A USER.
Yarnall; Stephen T. et al. (US 20070167749 A1) - Tissue interventions using nuclear-emission image guidance.
OH; Dong-hoon et al. (US 20170164928 A1) - ULTRASOUND APPARATUS AND METHOD OF DISPLAYING ULTRASOUND IMAGES.
HOBSON PAOLA MARCELLA et al. (EP 1374168 A2) - METHOD AND APPARATUS FOR DETERMINING REGIONS OF INTEREST IN IMAGES AND FOR IMAGE TRANSMISSION.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645